Citation Nr: 1000676	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-17 811	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina

THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left hip disability to include arthritis.  

2. Entitlement to service connection for a right hip 
disability to include arthritis.  

3. Entitlement to service connection for a low back 
disability.

4. Entitlement to service connection for herpes.

5. Entitlement to an initial compensable rating for 
pseudofolliculitis barbae before January 28, 2008, and an 
initial rating higher than 30 percent from January 28, 2008.  
REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL
Veteran
ATTORNEY FOR THE BOARD
Motrya Mac, Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
December 1972 to September 1975.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in October 2004, in June 
2005 and in December 2006, of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is in the record. 

In October 2009, the Veteran withdrew his request for a 
hearing on the claim for increase for pseudofolliculitis 
barbae.  

The reopened claim of service connection for left hip 
disability to include arthritis, the claims of service 
connection for a right hip disability to include arthritis, 
low back disability and herpes are to the RO via the Appeals 
Management Center, in Washington, DC.


FINDINGS OF FACT

1. In a rating decision in January 2004, the RO denied the 
claim of service connection for a left hip disability to 
include arthritis; after the Veteran was notified of the 
adverse determination and of his appellate rights, he did not 
appeal the denial of the claim and the rating decision became 
final.

2. The additional evidence presented since the rating 
decision by the RO in January 2004 relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a left hip disability to include 
arthritis.  

3. Before January 28, 2008, pseudofolliculitis barbae did not 
cover at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of the exposed area affected; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs were 
not used; and not one of eight characteristics of 
disfigurement was evident. 

4. From January 28, 2008, pseudofolliculitis barbae does not 
cover more than 40 percent of the entire body or more than 40 
percent of the exposed area; constant or near constant 
systemic therapy is not used; and four or five 
characteristics of disfigurement are not evident.


CONCLUSIONS OF LAW

1. The rating decision in January 2004 by the RO, denying 
service connection for a left disability to include 
arthritis, became final.  38 U.S.C.A. § 7105(c) (West 2002).

2. The additional evidence presented since the rating 
decision by the RO in January 2004, denying the claim of 
service connection for a left hip disability to include 
arthritis, is new and material and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3. Before January 28, 2008, the criteria for an initial 
compensable rating percent, for pseudofolliculitis barbae 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2009).  

4. From January 28, 2008, the criteria for an initial rating 
higher than 30 percent for pseudofolliculitis barbae have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes 7806, 7813 (2009).  



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

In light of the reopening of the claim of service connection 
for a left hip disability to include arthritis, further 
discussion here of compliance with the VCAA with regard to 
the claim to reopen is not necessary.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on 
employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring 
generic claim-specific notice and rejecting Veteran-specific 
notice as to effect on daily life and as to the assigned or a 
cross-referenced Diagnostic Code under which the disability 
is rated). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

On the initial rating for pseudofolliculitis barbae, the RO 
provided pre-adjudication content-complying VCAA notice by 
letters, dated in August 2005 and March 2006.  Where, as 
here, service connection has been granted and initial rating 
has been assigned, the claim of service connection has been 
more than substantiated, the claim has been proven, thereby 
rendering 38 U.S.C.A. §5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Once the claim of service connection has 
been substantiated, the filing of a notice of disagreement 
with the RO's decision, rating the disability, does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  Therefore, 
further VCAA notice under 38 U.S.C.A. § 5103(a) and § 
3.159(b)(1) is no longer applicable in the claim for initial 
higher ratings.  Dingess, 19 Vet. App. 473; Dunlap v. 
Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. 
Peake, 22 Vet. App. 128, 136 (2008).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO obtained service records, VA 
records and private medical records.

The Veteran was afforded a VA examination on the claim for 
increase. 

As there is no indication of the existence of additional 
evidence to substantiate the claim for increase, the Board 
concludes that no further assistance to the Veteran in 
developing the facts pertinent to the claim is required to 
comply with the duty to assist.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Application to Reopen the Claim of Service Connection 

In a rating decision in January 2004, the RO denied service 
connection for left hip arthritis and determined there was no 
evidence that the disability was incurred in or was caused by 
service. 

After the RO notified the Veteran of the adverse 
determination and of his procedural and appellate rights, he 
did not appeal the denial of the claim, and the rating 
decision became final based on the evidence of record at the 
time.  
38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

As the Veteran's application to reopen the claim of service 
connection was received after August 2001, the current 
regulatory definition of new and material evidence applies.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Regardless of how the RO ruled on the question of reopening, 
the Board must decide the matter on appeal, because reopening 
is a threshold jurisdictional question for the Board.  
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(reopening after a prior unappealed RO denial).

Evidence is presumed credible for the purposes of reopening a 
claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence Previously Considered

The evidence at the time of the rating decision in January 
2004 consisted of service treatment records, which contain no 
complaint, finding, history, or treatment of a left hip 
disability.  After service, private X-rays in April 2000 
showed degenerative arthritis of the left hip.  

Additional Evidence 

A private medical record, dated in June 2005, document the 
Veteran's left hip complaints since service.  The record 
includes a statement that the Veteran's musculoskeletal 
complaints have been present since service.  There was 
reference to a service treatment record, dated in September 
1973, for treatment of left leg pain and the diagnosis was 
musculoskeletal strain. 

As the additional evidence documents that the Veteran may 
have had left hip problems since service, the evidence 
relates to an unestablished fact necessary to substantiate 
the claim, which raises a reasonable possibility of 
substantiating the claim and the claim of service connection 
for a left hip disability to include arthritis is reopened.

Pseudofolliculitis Barbae

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  



The percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Pseudofolliculitis barbae is rated by analogy to Diagnostic 
Code 7806 and to Diagnostic 7813.  

Under Diagnostic Code 7806, the criteria for a 10 percent 
rating a skin condition that covers at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of the exposed area 
affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month 
period.  The criteria for a 60 percent rating are a skin 
condition that covers more than 40 percent of the entire 
body, or more than 40 percent of exposed areas be affected, 
or constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs during the 
past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 
7806.  

Alternatively, the skin condition can be rated under 
Diagnostic Code 7813 as disfigurement of the head, face or 
neck (Diagnostic Code 7800) or as scars (Diagnostic Codes 
7801, 7802, 7803, 7804, or 7805), depending upon the 
predominant disability.  Diagnostic Codes 7800 to 7805 were 
amended effective October 23, 2008, but as the Veteran's 
claim was received prior to October 23, 2008, the older 
criteria apply.  The Veteran may request a review under the 
new criteria. 

Under Diagnostic Code 7800, a skin condition with one 
characteristic of disfigurement of the head, face, or neck is 
rated 10 percent disabling.  A skin condition with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with two or three characteristics of 
disfigurement, is rated 30 percent disabling.  A skin 
disorder of the head, face, or neck with visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips), or; 
with four or five characteristics of disfigurement, is rated 
50 percent disabling.  Note (1) to Diagnostic Code 7800 
provides that the 8 characteristics of disfigurement, for 
purposes of rating under 38 C.F.R. § 4.118, are:

A scar 5 or more inches (13 or more cm.) in length; a scar at 
least one-quarter inch (0.6 cm.) wide at the widest part; the 
surface contour of a scar is elevated or depressed on 
palpation; a scar is adherent to underlying tissue; the skin 
is hypo- or hyper- pigmented in an area exceeding six square 
inches (39 sq. cm.); the skin texture is abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); the underlying soft tissue is missing in 
an area exceeding six square inches (39 sq. cm.); or the skin 
is indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.).



Facts 

VA records show that in May 2004 the Veteran had a raised 
rash over his face.  

On VA examination in November 2005, the Veteran complained of 
burning skin whenever he shaved.  The Veteran indicated that 
he used creams.  The VA examiner reported that the condition 
had not caused functional impairment at work or in activities 
of daily living.  On examination, there was no evidence of a 
skin rash in the beard area.  There was mild 
hyperpigmentation, but no parafollicular papules or pustules.  
There was no evidence of pseudofolliculitis barbae and no 
systemic or nervous manifestation.    

A private medical record in January 2006 shows that the 
Veteran had bumps and whitish scaliness consistent with 
pseudofolliculitis and possible facial dermatitis.  He was 
prescribed an ointment.  

On VA examination in April 2006, the Veteran complained of 
facial burning and itching.  He denied any functional 
impairment.  Physical examination shows hyperpigmented 
papules in a beard-like distribution.  The extent of the 
visible disease was less than 5 percent.  The total body 
surface area was less than one percent.  There were no 
systemic or nervous manifestations.  There was no scarring or 
disfigurement.  

VA records show that in August 2006, the Veteran was 
prescribed Hydrocortisone Cream to be applied twice daily.

On VA examination in January 2008, the Veteran complained of 
itchy painful bumps with shaving.  The examiner indicated his 
pseudofolliculitis barbae was treated with topical 
corticosteroids, to include Fluocinolone Acetonide, 
Hydrocortisone and Locoid for more than six weeks in the past 
twelve months.  Twenty to 40 percent of the exposed areas 
were affected and less than 5 percent of the total body area 
was affected.  There were hyperpigmented erythematous papules 
on the neck and flanks.  There were hyperpigmented patches on 
the cheeks.  

Analysis

An Initial Compensable Rating before January 28, 2008

Under Diagnostic Code 7806, a 10 percent disability rating 
requires that at least 5 percent, but less than 20 percent, 
of the entire body or of the exposed areas of the body be 
affected or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs are used. 

Based on the above evidence, the Veteran has been using 
topical corticosteroids to treat his pseudofolliculitis 
barbae, but systemic therapy or other immunosuppressive drugs 
have not been used.  On VA examination in April 2006, the 
examiner determined that less than 5 percent of the visible 
area was affected and less than one percent of the total body 
surface area.   There were no systemic or nervous 
manifestations.  There was no scarring or disfigurement or 
any one characteristic of disfigurement. 

Based on the evidence of record, the criteria for an initial 
compensable rating under either Diagnostic Code 7806 or 
Diagnostic Code 7813 for pseudofolliculitis barbae have not 
been met before January 28, 2008.

An Initial Rating Higher than 30 percent from January 28, 
2008

The next-higher disability rating of 60 percent under 
Diagnostic Code 7806 is entitled when more than 40 percent of 
the entire body or the exposed areas of the body are 
affected.  A 60 percent disability evaluation is also 
warranted when there is a need for constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the previous 12 month 
period.

Based on the VA examination in January 2008, 40 percent of 
the entire body or the exposed area of the body was not 
affected.  Systemic therapy or other immunosuppressive drugs 
were not used.  And four or five characteristics of 
disfigurement under Diagnostic Code 7813, the criteria for a 
50 percent were not evident. 

Based on the evidence of record, the criteria for an initial 
rating higher than 30 percent under either Diagnostic Code 
7806 or Diagnostic Code 7813 for pseudofolliculitis barbae 
have not been met from January 28, 2008.

Extraschedular Consideration 

While the Board does not have authority to grant an 
extraschedular rating in the first instance, the Board does 
have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.  38 
C.F.R. § 3.321(b)(1). 

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
disability picture is contemplated by the Rating Schedule, 
and the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Peake, 22 
Vet. App. 111 (2008).

Here, the rating criteria reasonably describe the disability 
level and symptomatology, and provided for a greater 
evaluation for more severe symptoms.  As the disability 
picture is contemplated by the Rating Schedule, the assigned 
schedular rating is adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).




ORDER

As new and material evidence has been presented, the claim of 
service connection for a left hip disability to include 
arthritis is reopened.  To this extent only the appeal is 
granted. 

Before January 28, 2008, an initial compensable rating for 
pseudofolliculitis barbae is denied. 

From January 28, 2008, an initial compensable rating higher 
than 30 percent for pseudofolliculitis barbae is denied.  


REMAND

The service treatment records show that in August 1973 and in 
September 1973 the Veteran had tenderness in his left lower 
quadrant and the assessment was muscle strain.  In September 
1973, the Veteran complained of pain in his left leg up 
around his waste.  The assessment was muscle strain.  In 
October 1973, he was knocked down playing football and was 
treated for spasm of the left paraspinal muscles.  The 
assessment was muscular strain.  In April 1975, the Veteran 
fell on his back while playing basketball and had a muscle 
strain.  

After service, the medical evidence of record includes X-ray 
evidence of degenerative arthritis of both hips, degenerative 
changes of the lumbar spine, degenerative disc disease and 
spondylosis.  

In October 2004, the Veteran underwent a total left hip 
arthroplasty.  In December 2004, a private examiner indicated 
the Veteran injured his left hip in service and has had pain 
since service.  An undated private record, shows the Veteran 
complained of hip pain for twenty five years.  



The Veteran argues that left and right hip disabilities and 
the low back disability are due to trauma during service.  In 
statements received in November 2004, the Veteran argued that 
left hip arthritis is due to a football injury in service and 
chronic low back pain is due to a basket ball injury in April 
1975 during service.  

In June 2005, a private physician indicated that the Veteran 
has had left hip pain, degenerative disk disease and low back 
pain.  The examiner was of the opinion that the Veteran's 
musculoskeletal complaints have been present since service.  

On VA examination in November 2005, the Veteran complained of 
pain in his hips, primarily in his right hip.  He related his 
hip pain to sports injuries during service, which were 
incurred playing football and basketball.  The diagnosis was 
bilateral hip degenerative joint disease, status-post left 
hip replacement.  The examiner was of the opinion that the 
Veteran's bilateral hip disability was not as likely as not 
due to service, noting that while service treatment records 
show a groin strain, the focus of the examination appeared to 
be over the left lower quadrant of the abdomen.   

In May 2007, a VA physician expressed the opinion that there 
was no link between low back strain in service and 
degenerative disk disease or degenerative joint disease of 
the low back.  

As there is conflicting evidence regarding the etiology of 
the Veteran's bilateral hip disability and low back 
disability, and as the evidence of record is insufficient to 
decide the claims, further development of the evidence is 
needed under the duty to assist.  

On the claim of service connection claim for herpes, the 
service treatment records show the Veteran was treated for 
venereal warts and possible chancroid.  In March 1974, the 
records show possible herpes.  After service in July 2009, VA 
records show that the Veteran was sent for testing for 
possible herpes, the results of which are not in the record.  
As the evidence of record is insufficient to decide the 
claim, further development of the evidence is needed under 
the duty to assist.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the test results for 
possible herpes in July 2009 from 
Fayetteville, North Carolina, VA 
Medical Center. 

2.  Afford the Veteran a VA examination to 
determine the whether it is at least as 
likely as not that the current left hip 
disability to include arthritis with a 
total hip replacement, a right hip 
disability to include arthritis, and a low 
back disability to include arthritis are 
related to service.  

The examiner is asked to address the 
following:

What is the clinical significance of the 
service treatment records in August 1973 
and September 1973, which show the Veteran 
had tenderness in his left lower quadrant 
and on the left leg up around his waste, 
with an assessment of muscle strain; the 
service treatment record in October 1973, 
documenting that the Veteran was knocked 
down playing football and was treated for 
spasm of the left paraspinal muscles with 
an assessment of muscular strain; and, the 
record in April 1975, indicating that the 
Veteran had muscle strain after he fell on 
his back while playing basketball.  
    
In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
medically sound to find in favor of 
causation as it is to find against 
causation.

The claims folder should be made available 
to the examiner for review.  

3.  Afford the Veteran a VA examination to 
determine whether the Veteran has herpes 
and, if so, whether it is at least as 
likely as not that the current herpes is 
related to possible herpes progenitalis, 
venereal warts, or chancroid in service. 

The claims folder should be made available 
to the examiner for review. 

4.  After the requested development is 
completed, adjudicate the claims.  If any 
benefit sought remains denied, furnish the 
Veteran and his representative, a 
supplemental statement of the case and 
return the case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


